Citation Nr: 0522547	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  03-28 799	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to May 
1970.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 2003 rating decision of the 
Hartford, Connecticut, Department of Veterans Affairs (VA) 
Regional Office (RO).  

In June 2005, the veteran offered testimony at a hearing held 
at the RO before the undersigned Veterans Law Judge.  

The claim is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A remand is required for compliance with VA's duty to assist.  
VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  Assistance shall also include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)(West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2004).  

The veteran testified that his service-connected PTSD has 
worsened since his last examination in March 2003.  He has 
requested that he be scheduled for an additional examination 
to assess the current severity of his PTSD.  His 
representative has also argued that another examination is in 
order.  Under the circumstances, the Board finds that an 
additional examination is warranted.  Any recent VA treatment 
records should also be obtained.

Accordingly, this case is REMANDED for the following actions:

1.  Make arrangements to obtain the 
veteran's treatment records for PTSD from 
the West Haven VA Medical Center dated 
since June 2005.

2.  Schedule the veteran for a VA 
psychiatric examination.  The claims file 
and a copy of this remand must be made 
available to and reviewed by the examiner 
prior to the requested examination.  The 
examiner should indicate in the report 
that the claims file was reviewed.  All 
necessary tests should be conducted.

Following examination of the veteran, the 
examiner should identify what symptoms, 
if any, the veteran currently manifests 
or has manifested in the recent past that 
are attributable to his service-connected 
PTSD.  The examiner must conduct a 
detailed mental status examination.  The 
examiner must also discuss the effect, if 
any, of the veteran's PTSD on his social 
and industrial adaptability.  The 
examiner should assign a Global 
Assessment of Functioning (GAF) score for 
the veteran's PTSD consistent with the 
American Psychiatric Association: 
Diagnostic and Statistical Manual of 
Mental Disorders, Fourth Edition (DSM-IV) 
and explain the significance of the 
score. If it is not possible to assign a 
GAF score on the basis of the veteran's 
PTSD alone, the examiner is asked to so 
state.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


